Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156412                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 156412
                                                                    COA: 338953
                                                                    Jackson CC: 16-004815-FH
  DEMARCUS JOHNQUEZ SMITH,
             Defendant-Appellant.
  _____________________________________/

        On order of the Court, the application for leave to appeal the August 23, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         We note, however, that the Jackson Circuit Court’s order, from which the
  defendant appeals, only denied the defendant’s motion for preliminary jury instructions.
  That order did not rule on any request for final instructions. Therefore, the order does not
  prohibit the defendant from presenting evidence at trial and requesting final jury
  instructions on affirmative defenses. Before closing arguments, the trial court must
  evaluate whether the defendant has produced “some evidence from which the jury can
  conclude that the essential elements” of affirmative defenses are present and determine if
  the jury must be instructed on the defenses. People v Lemons, 454 Mich. 234, 246 (1997);
  see also MCR 2.512(D)(2) and MCR 2.513(N)(1).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2017
           a1023
                                                                               Clerk